Paterson, J., dissenting
dissenting.—I I dissent. The plaintiff testified that the harvesting season in Fresno County commenced about *188the 10th of June; that the machine was sent to the blacksmith for repairs, which were nearly completed when it was burned. I. 1ST. Barrett testified that the object of taking the machine to the blacksmith shop was to repair it for work in the field; that a contract had been made for cutting grain, and that he had made arrangements to take the machine out" to the field on the eleventh day of June, or as soon as the necessary repairs were completed; that one contract had been made for harvesting before the machine left plaintiff’s place, and another contract after it reached the shop, but no work had been done with it that season.
Upon this showing I think the motion for a nonsuit was properly denied. The taking of the machine from the place where it was housed to the shop, and the work done upon it there were acts done “in connection with harvesting”—as much so as if the machine had already been in operation, and had been returned to the shop for repairs. The plaintiff when he took it out for repairs intended not to return it to the place where it had been stored, but to continue on to the field of operations as soon as the necessary repairs were completed. If the plaintiff had actually entered the field he was to harvest, although he knew that the machine needed repair, and had returned to the blacksmith shop, there would be no question whatever of his right to recover herein. The law did not require of him such a vain thing. Contracts had been made for the harvesting of crops, and the machine was “in transit from place to place, in connection with harvesting,” within the meaning of that language, as used in the policy, when it was destroyed by fire.
It is evident that by the terms of the provision of the policy quoted, the parties intended that so long as the machine remained in the house or shed on plaintiff’s place, where it had been stored for the winter*, the company should not be liable; but that as soon as it was removed therefrom and started out to operate in the grain fields, the company should become liable. A machine is not so likely to be burned when in the hands of a crew of threshers as when stored in a hay barn, nor is it so likely to be burned when on the road or when standing in front of a blacksmith shop for repairs. When plaintiff took the *189machine from its storehouse his intention was to commence operations in the grain fields he had promised to harvest. The stop made at the shop for repairs was merely incidental to the main object, viz., actual work in the harvest field towards which they were headed.
GtABOutte, J., and MoFabland, J., concurred in the foregoing dissenting opinion.